In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Priority
	This application is a continuation of 13/326034, filed on 12/14/11. 

Claim Objections
	Claim 21 is objected to for “providing an RFID scanner [at] the first portal and at a second portal.”  It appears that the “at” shown in brackets is missing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,867,274 as they are a corresponding method statutory class to the ‘274 patent’s system statutory class. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular claim 21 recites “obtaining, by the local computer, a product catalog containing information about laboratory items to be ordered from vendors that supply the laboratory items.”  The recitation of laboratory items here appears to refer to laboratory items generically and not the laboratory item[s] previously referred to.  As laboratory item is already a enumerated item, the use of “laboratory items” in this generic sense renders the claim indefinite as it is unclear if these are referring to the same item as enumerated above.  For purposes of examination, the examiner treats this recitation as a generic listing of items available from the vendor as opposed to the laboratory item referred to in the claim. 

Claim Rejections - 35 USC § 103
S rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 2-5, and 7-10 are rejected under 35 USC 103 as being unpatentable over US 2012/0101956 A1, Hyre et al. (hereafter Hyre) in view of 2011/0246215 A1, Postma et al. (hereafter Postma) and US 2010/0141457 A1, Wass et al. (hereafter Wass).

21. A method for laboratory information management, comprising: 
Operatively coupling a local computer to an inventory database and to a remote computer; (Hyre Fig. 1 and 2, a local computer that is connected to a remote computer and the computer has an inventory processing database; see also ¶31 memory components for storing data)
Providing a first portal at an entryway of a delivery location of a laboratory; an RFID scanner located at the receiving portal; (Hyre Fig. 3 discloses a receiving area, 306-308; see also ¶51 disclosing they are receiving portals)
Physically affixing a radio-frequency identification (RFID) tag to the at least one laboratory item or physically affixing the RFID tag to packing corresponding thereto, the at least one laboratory item and corresponding RFID tag defining a tagged item; (Hyre ¶40 discloses that pallets and items include RFID tags)
Providing an RFID scanner [at] the first portal and at a second portal; [
Automatically scanning, using the RFID scanners, the RFID tag of the tagged item as the laboratory item and affixed RFID tag passes through respective portals, and automatically transmitting information obtained from the RFID tag to the local computer; (Hyre ¶26 discloses an inventory controller that receives information from the inventory controller; see Fig. 1 disclosing that the inventory controller is coupled to remote controllers and scanners; see Fig. 2 for the coupling to an inventory database)
After approval of the purchase requisition, the local computer automatically generating a purchase based on the product catalog, the generated purchase order containing details of a plurality of 

Hyre does not disclose
Monitoring, using the local computer, an inventory database to determine if an amount of the at least one laboratory item is less than a predetermined amount based on a change in inventory caused by the tagged item passing through the respective portal; (Postma ¶42 discloses automatically generating an order when an item falls below a predefined threshold)
Generating, by the local computer, a purchase requisition corresponding to laboratory items, where an amount of the laboratory items has been determined to be less than the predetermined amount; (Postma ¶42 discloses automatically generating an order when an item falls below a predefined threshold)

It would have been obvious to have modified the system of Hyre to include the inventory monitoring and ordering system of Postma in order to ensure a constant, available supply of reagents and other consumable and replenishable items as taught by Postma. 

Although Hyre/Postma do not explicitly disclose
Obtaining, by the local computer, a product catalog containing information about laboratory items to be ordered from vendors that supply the laboratory items;  
It would have been inherent/obvious to obtain a product catalog containing information about items that can be ordered from a vendor in order for a computing system to know which venders the item can be ordered from and would be a necessity in order to generate the purchase order in order to be able to generate a valid purchase order, otherwise the system would merely generate a purchase order without 


Hyre/Postma do not disclose
an RFID scanner located at a second portal; (Wass ¶43 discloses that the other location is a refuse container)
a used laboratory item having a corresponding RFID tag configured to be scanned by the RFID scanner at the exit portal to obtain information corresponding to the used laboratory item, and wherein the information obtained is provided to the local computer to update inventory information for the corresponding used laboratory item. (Wass ¶50 discloses the item passing through a detector in the refuse container)

It would have been obvious to have modified the system of Hyre/Postma to include the updated tracking as claimed in the invention in order to provide a system for tracking supplies as taught by Wass.  Although Hyre does not disclose specific aspects of tracking items once the items have been received from a vendor, it would have been obvious to repurpose the RFID tags used in Hyre for tracking order accuracy to also track the location and disposal of items within the receiving facility.  Moreover, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.





As to claim 23
Hyre/Postma do not disclose the tagged item is passed near an RFID antenna during transfer to the long- term storage room; and the item information is transmitted along with item location information to the local computer in order to track the item's location within the laboratory.
Wass discloses 

23. The method of claim 22, further comprising:
the tagged item is passed near an RFID antenna during transfer to the long- term storage room; and (Wass ¶discloses storage cabinets that read the items within the cabinet)
the item information is passed along with item location information to the local computer in order to track the item's location within the laboratory. (Wass ¶37 discloses transmitting the item information to the system)

As to claim 24
Hyre/Postma do not disclose transferring the tagged item from the long-term storage room to another location within the laboratory; passing the tagged item near an RFID antenna during the transfer to another location; and transmitting the item information along with updated item location information to the local computer in order to track and update the item's location within the laboratory.
Wass discloses 

the tagged item is transferred from the long-term storage room to another location within the laboratory; (Wass ¶39 discloses moving the item from the storage room to another room)
the tagged item is passed near an RFID antenna during the transfer to another location; and (Wass ¶41 discloses RFID readers in the procedure room)
the item information is transmitted along with updated item location information to the local computer to track and the item's location is updated within the laboratory. (Wass ¶41 discloses the usage of items in that room, thus the location of the item is updated)

As to claim 25
Hyre/Postma do not disclose wherein the another location is one of an laboratory instrument, a disposal unit, or an additional destination outside of the laboratory.
Wass discloses
25. The method of claim 24, wherein the another location is one of an laboratory instrument, a disposal unit, or an additional destination outside of the laboratory. (Wass ¶43 discloses that the other location is a refuse container)

As to claim 27
27. The method of claim 23, wherein:
Hyre/Postma do not disclose the tagged item is transferred from the long-term storage room to a disposal unit associated with the laboratory; the tagged item is passed near an RFID antenna associated with the disposal unit during the transfer to the disposal unit; and the item information is transmitted along with updated item location information to the local computer, wherein tagged items transferred to the disposal unit are decremented from an inventory database maintained on the local computer.

transferring the tagged item from the long-term storage room to a disposal unit associated with the laboratory; (Wass ¶43 discloses moving the item from storage to disposal after use)
passing the tagged item near an RFID antenna associated with the disposal unit during the transfer to the disposal unit; and (Wass ¶50 discloses the item passing through a detector in the refuse container)
transmitting the item information along with updated item location information to the local computer, wherein tagged items transferred to the disposal unit are decremented from an inventory database maintained on the local computer. (Wass ¶52 discloses updating the inventory status) 

28. The method of claim 21, wherein the local computer monitors an inventory database located on the local computer in order to determine the number of tagged items of a particular kind are in the laboratory, (Postma ¶41 discloses keeping track of the number of items in stock)
and wherein a purchase requisition is generated when an amount of tagged items drops below a predetermined level in order to notify laboratory personnel that a purchase order needs to be generated for more tagged items. (Postma ¶42 discloses automatically generating an order for the items)

29. The method of claim 29, wherein a laboratory instrument monitors an amount of a tagged item of a particular kind, (Postma ¶41 discloses keeping track of the number of items in stock)
and wherein a replenishment list is generated when the amount of the tagged item drops below a predetermined level in order to notify laboratory personnel that additional tagged items need to be delivered to the laboratory instrument. (Postma ¶51 discloses automatically generating a request for replenishable items; note this is given little patentable weight as the laboratory instrument is not part of the system)

30. The method of claim 21, wherein remote computer generates an the advance shipping notice containing one of a globally unique product identifier, a product description, and a globally unique carton or overpack identifier, a lot number, a manufacturing date, a shipping date, a target delivery date, and a manufacturer name. (Hyre ¶¶63-64 discloses information in advance shipment data including product identifier; note this is given little patentable weight as the remote computer is not a part of the system.)

Claim 26 is rejected under 35 USC 103(a) as being unpatentable over Hyre, Postma, and Wass in further view of US 2004/0100380, Lindsay et al. (hereafter Lindsay).

Hyre, Postma, and Wass do not disclose wherein tagged items are checked against available items for a "best-pick" decision based on expiration, lot information, or item status of the transferred tagged item.
Lindsay discloses 
26. The system of claim 24, wherein transferred tagged items are checked against available items for a "best-pick" decision based on expiration, lot information, or item status of the transferred tagged item.  (Lindsay ¶60 discloses recommending a product based on the age)

It would have been obvious to modify the system of Hyre/Postma/Wass to include the recommendation system of Lindsay to ensure products sell (or are used) prior to an expiration date where the product would then become unusable as taught by Lindsay.  Moreover, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 9-5 Pacific Time, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684